As filed with the Securities and Exchange Commission on February 25, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: July 1, 2013 – December 31, 2013 ITEM 1. REPORT TO STOCKHOLDERS. Auxier Focus Fund Semi-Annual Report December 31, 2013 (Unaudited) Fund Adviser: Auxier Asset Management LLC 5285 Meadows Road Suite 333 Lake Oswego, Oregon 97035 Toll Free: (877) 3AUXIER or (877) 328-9437 AUXIER FOCUSFUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 AUXIER FOCUS FUND PERFORMANCE UPDATE DECEMBER 31, 2013 ANNUALIZED Inception * Ten Year Five Year Three Year One Year Auxier Focus Fund Investor Class Shares 7.56% 7.26% 14.32% 12.43% 23.81% S&P 500 Index 3.85% 7.41% 17.94% 16.18% 32.39% CUMULATIVE Inception * Ten Year Five Year Three Year One Year Auxier Focus Fund Investor Class Shares 187.41% 101.61% 95.23% 42.13% 23.81% S&P 500 Index 72.74% 104.30% 128.19% 56.82% 32.39% * Fund inception: July 9, 1999 Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than original cost. As stated in the current prospectus, the Auxier Focus Fund’s (the “Fund”) Investor Class Share’s annual operating expense ratio (gross) is 1.28%. The Fund’s adviser has contractually agreed to waive a portion of its fee and/or reimburse Fund expenses to limit total annual operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividend expenses on short sales, and extraordinary expenses) to 1.25%, which is in effect until October 31, 2015. Other share classes may vary. The Fund charges a 2.00% redemption fee on shares redeemed within six months of purchase.For the most recent month-end performance, please call (877)328-9437 or visit the Advisor’s website at www.auxierasset.com. The recent growth rate in the stock market has helped to produce short-term returns that are not typical and may not continue in the future. Year End 2013 Commentary Auxier Focus Fund returned 7.63% in fourth quarter 2013 and 23.81% for the year. The Standard & Poor’s 500 Stock Index gained 10.51% for the quarter and 32.39% for the year. As of December 31, 2013 the Fund was positioned in 74% U.S. equities, 2% fixed income, 14% foreign stocks and 10% cash. Since the Fund’s founding (July 9, 1999), a hypothetical $10,000 investment would have grown to $28,741 vs. just $17,274 for the S&P 500. That’s a 159% performance advantage over the period. We continue to view the power of compounding as our most important focus. We designed the Fund to have a wide and flexible investment mandate in seeking compelling value for the portfolio. Profiting From Powerful Tailwinds The fourth quarter saw continued economic strength in autos, housing, energy production and energy exports. Improved consumer confidence helped fuel the fastest increase in consumer spending in three years. The boom in energy exports is materially adding to the strength of the U.S. economy (1% to GDP).A key to market valuations is the inflation rate, which for the full year still registered less than 2% at both the producer and consumer level. Corporate earnings advanced less than 7% for 2013. But a combination of factors encouraged investors to pay higher multiples of earnings overall in the equity markets. The factors include the Federal Reserve’s accommodative monetary policy, low inflation, lower commodity costs, and moderate capital spending. Reflecting this low inflation environment, the price of gold fell 28% and Treasury Inflation-Protected Securities 1 AUXIER FOCUSFUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 (TIPS) slipped 8.6%. In peace time we often have had deflation, in part because advances in technology and free markets have helped to keep a lid on prices. On a recent agriculture research trip, I was amazed at new innovation including drones, driverless tractors and GPS. The output is impressive. In a free functioning economy, there is more risk in productivity gluts—not shortages. We are constantly monitoring the supply and demand, the cause and effect in different markets. The U.S. Federal Reserve purchased some $1 trillion in net assets in 2013. In addition, corporate stock buybacks were close to $500 billion (much with borrowed money). That amount is second only to 2007 when $589 billion was retired. The combined $1.5 trillion in buying power can meaningfully move markets. Unfortunately, there are no guarantees that these actions by the Fed and corporations are necessarily wise moves. After the 2007 record buyback, stocks plummeted over 40%. Remember, everyone looks like a financial genius using leverage in an up market. Portfolio Highlights Top Holdings on 12/31/2013 % Assets Molson Coors Brewing Tesco Pepsico Bank of New York Mellon BP (British Petroleum) America Movil Philip Morris Telefonica Merck Microsoft Healthcare stocks in the Fund had a strong fourth quarter and year. CVS’s 26% performance for the quarter is reflective of the fact that 10,000 Americans turn 65 every day and will for the next 15 years. Businesses that are able to serve this growing segment with improving service, innovation, technology, product quality and value should continue to win. Many of the healthcare names that we “planted” a couple of years ago in the height of panic have been returning to favor. Abbott Labs, Johnson & Johnson and Merck are a few examples of the value added by a “shrink to grow” managerial behavior. MasterCard and Visa are enjoying the trend away from cash and toward digital payments—although they are now looking more fully priced. Split offs and spin offs in the energy sector led to exciting returns as Valero rose 48% for the quarter while spinning off CST Brands. Companies like ConocoPhillips and British Petroleum have been breaking up, pruning low returning assets and returning the proceeds to shareholders in the form of higher dividends and buybacks.Such “event driven” investments are very important when prices are high as the returns are less dependent on the overall supply and demand of the market. Fund performance has been negatively impacted by turnarounds like global supermarket operator Tesco PLC. Retailers in general, even world-class operators, are suffering from a glut of stores fostered by a rapid transformation to online and mobile shopping. While we don’t see much more downside, the execution has been disappointing—slower than expected. Over the long term this approach to buying high-quality assets during distressed times has been a winner. It is often difficult to gauge the timeline. In this age of exchange traded funds (ETFs) we continue to price each individual portfolio security by hand every day. We start with a deep study of the balance sheet of each holding. Famed physicist Albert Einstein said, “compound interest was not only man’s greatest invention, but it was the most powerful force on earth.” We don’t want to leave our results to chance. Warren Buffett has said, risk management is too important to be left to a committee, and risk is not knowing what you are doing.Just as “velocity banking” led to a misunderstanding of risk, I fear the mentality of “velocity investing” through the proliferation of financial products could end badly because the process of price discovery is very difficult.That may be a fair characterization of a great percentage of market participants today. We want to work to maintain high odds of success through dedicated research on each holding over years, not days. We have been attracted in the past couple of years by stock prices in the UK, as well as the leadership of Prime Minister David Cameron. He has moved toward privatizations (e.g., post office), cutting of taxes and reducing regulations. We see opportunity in the consolidation of the European cable and phone industries. Mexico is 2 AUXIER FOCUSFUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 embarking on some hugely positive policies, unleashing new competition into industries like energy, education, and telecommunications. Benefiting From Global Insecurity The dangers of poor economic leadership are much more visible today in countries like Argentina and Venezuela that have moved away from free markets and toward policies favoring government control. The result: shortages, currency devaluations and surging inflation. Grants Interest Rate Observer (1/24/2014) recently did an excellent job highlighting the problems of a Chinese command economy, where the mandate was rapid growth in Chinese lending. Writes Grants: “The world has never seen the likes of China’s credit frenzy. From year-end 2008 through the third quarter of 2013, assets on the balance sheets of Chinese banks grew by $15.1 trillion to $24.3 trillion. That growth in assets is greater than today’s $14.6 trillion stock assets at America’s commercial banks. For further perspective, China’s GDP is reported to sum to $8.9 trillion, America’s to $16.7 trillion (U.S. national income data should be taken with a grain of salt; for China’s, empty the cellar). China’s bank footings represent 33.1% of world GDP, though China’s economic output amounts to just 12.2% of world GDP. In 1994, when Japan had the world on a string, Japanese output peaked at 17.9% of global production; in the same year, Japanese banking assets topped out at 27.3% of world GDP. Nineteen years later, Japan’s share of earthly GDP has shrunk to 6.8%, its banking assets to 11.8% of that all-in figure.” We may be in a period like 1995. Recall that the U.S. was perceived to be a stronger and safer bet, blessed with our rule of law and business ethics, after the economic downturn in Japan and the 50% Mexican Peso devaluation in 1994. As the Fed withdraws stimulus, more emerging market devaluations could follow, leading investors to favor high-quality U.S. based corporations. In addition, the U.S. has a large but unpublicized peace dividend with the winding down of two wars. One must not underestimate the dramatic positive effect of North American energy independence. In fact, since 1976 the U.S. has committed over $7 trillion in resources related to defending Middle East oil. That is a lot of capex!The new technology in energy production (hydraulic fracking, horizontal drilling, and alternatives) should greatly diminish the need for such massive spending in the Middle East going forward. This in turn can be reinvested in more jobs, creating apprenticeships, etc. Outlook On a short term basis, the U.S. market is long overdue for a correction. Bullish sentiment has reached extremes (61.6%, according to Investors Intelligence) and margin debt has reached peak levels. With companies like Twitter selling over sixty times sales and 400 days without a meaningful correction, a pullback is needed and healthy. We are mindful of the “electronic herd,” having navigated through numerous crashes in the past thirty years. Easy money has always led to misallocations of capital. As the Fed returns to a more normalized posture, the unwinding of carry trades across the globe will take place leading to market disruptions as the market purges excesses. Whenever investors forget about “price” and allocate funds based on “momentum,” the margin of safety diminishes, especially when combined with borrowed money.It is helpful to revisit the March 2000 NASDAQ peak of 5048 and the subsequent drop to 1114 by the end of 2002, a decline of 78%. More recently the safety of gold has been questioned with a 28% drop—the worst in thirty years. The mindless stretch for extra yield is another killer of the compounded return. Whenever an asset class becomes popular, and thus overpriced, it is no longer safe. The math on compounding demands investors focus on the downside, as a 50% drop requires a 100% gain just to break even. There are exciting transformations taking place in the United States. Innovation-driven entrepreneurship is leading to what MIT researchers are calling a “second industrial revolution.” However, we prefer to fish among mundane, well nurtured businesses that utilize cutting edge technology to sell everyday products but are not magnets for fast moving capital. Those with a focus on execution, enhancing the customer 3 AUXIER FOCUSFUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 experience and building intrinsic shareholder value should do well in this period of heightened global transparency. We appreciate your trust, Jeff Auxier Fund returns (i) assume the reinvestment of all dividends and capital gain distributions and (ii) would have been lower during the period if certain fees and expenses had not been waived. Performance shown is for the Fund’s Investor Class shares; returns for other share classes will vary. Performance for Investor Class shares for periods prior to December 10, 2004 reflects performance of the applicable share class of Auxier Focus Fund, a series of Unified Series Trust (the “Predecessor Fund”). Prior to January 3, 2003, the Predecessor Fund was a series of Ameriprime Funds. The performance of the Fund’s Investor Class shares for the period prior to December 10, 2004 reflects the expenses of the Predecessor Fund. The Fund may invest in value and/or growth stocks. Investments in value stocks are subject to risk that their intrinsic value may never be realized and investments in growth stocks may be susceptible to rapid price swings, especially during periods of economic uncertainty.In addition, the Fund may invest in mid-sized companies which generally carry greater risk than is customarily associated with larger companies. Moreover, if the Fund's portfolio is overweighted in a sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not overweighted in that sector.An increase in interest rates typically causes a fall in the value of a debt security (Fixed-Income Securities Risk) with corresponding changes to the Fund’s value. The S&P 500 Index is a broad-based, unmanaged measurement of changes in stock market conditions based on 500 widely held common stocks.One cannot invest directly in an index or average. The views in this shareholder letter were those of the Fund Manager as of the letter’s publication date and may not reflect his views on the date this letter is first distributed or anytime thereafter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. 4 AUXIER FOCUSFUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2013 The following chart reflects the change in the value of a hypothetical $10,000 investment in Investor Shares, including reinvested dividends and distributions, in the Fund compared with the performance of the benchmark, the S&P 500 Index ("S&P 500"), over the past ten fiscal years. The S&P 500 is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks. The total return of the Fund's classes includes the maximum sales charge of 5.75% (A Shares only) and operating expenses that reduce returns, while the total return of the S&P 500 does not include the effect of sales charges and expenses. A Shares are subject to a 1.00% contingent deferred sales charge on shares purchased without an initial sales charge and redeemed less than one year after purchase. The total return of the S&P 500 includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the S&P 500 does not include expenses. The Fund is professionally managed while the S&P 500 is unmanaged and is not available for investment. Comparison of Change in Value of a $10,000 Investment Investor Shares vs. S&P 500 Index Average Annual Total Returns Periods Ended December 31, 2013: 1 Year 5 Years 10 Years Since Inception(1) Investor Shares % S&P 500 Index (Since July 9, 1999) % A Shares (with sales charge)(2)(3) % Institutional Shares(3) % Investor, A Shares and Institutional Shares commenced operations on July 9, 1999, July 8, 2005, and May 9, 2012, respectively. Due to shareholder redemptions on August 21, 2005, net assets of the class were zero from the close of business on that date until September 22, 2005. Financial information presented for the period August 21, 2005 to September 22, 2005 reflects performance of Investor Shares of the Fund. For A Shares and Institutional Shares, performance for the 5-year, 10-year and since inception periods are blended average annual returns which include the returns of the Investor Shares prior to commencement of operations of the A Shares and Institutional Shares. For Institutional Shares, performance for the 1-year period is a blended average annual which includes the return of the Investor Shares prior to commencement of operations of the Institutional Shares. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please visit the website of the Fund's investment adviser at www.auxierasset.com or call (877) 328-9437. As stated in the Fund's prospectus, the annual operating expense ratios (gross) for Institutional Shares, Investor Shares and A Shares, respectively are 1.55%, 1.28% and 1.62%, respectively. However, the Fund's adviser has agreed to contractually reduce a portion of its fees and to reimburse expenses such that total operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividend expenses on short sales, and extraordinary expenses) do not exceed 1.00%, 1.25% and 1.25% for Institutional Shares, Investor Shares and A Shares, respectively, through October 31, 2015. Shares redeemed or exchanged within 180 days of purchase will be charged a 2.00% redemption fee. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns greater than one year are annualized. Performance for Investor Shares for periods prior to December 10, 2004, reflects performance and expenses of Auxier Focus Fund, a series of Unified Series Trust (the “Predecessor Fund”). Prior to January 3, 2003, the Predecessor Fund was a series of Ameriprime Funds. 5 AUXIER FOCUSFUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 Shares Security Description Value Common Stock – 87.7% Communications - 6.8% America Movil SAB de CV, ADR $ Cisco Systems, Inc. Corning, Inc. Deutsche Telekom AG, ADR DIRECTV (a) News Corp., Class A (a) Oi SA, ADR Oi SA, ADR Telefonica SA, ADR Twenty-First Century Fox, Inc. Viacom, Inc., Class B Consumer Discretionary - 11.9% Apollo Group, Inc., Class A (a) Arcos Dorados Holdings, Inc. Bridgepoint Education, Inc. (a) Coach, Inc. Comcast Corp., Class A CST Brands, Inc. CVS Caremark Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) Gruma S.A.B. de C.V., ADR (a) H&R Block, Inc. Jamba, Inc. (a) Lincoln Educational Services Corp. Lowe's Cos., Inc. McDonald's Corp. Newell Rubbermaid, Inc. NIKE, Inc., Class B Sally Beauty Holdings, Inc. (a) The Andersons, Inc. The Home Depot, Inc. Time Warner Cable, Inc. Time Warner, Inc. Universal Technical Institute, Inc. Wal-Mart Stores, Inc. Weight Watchers International, Inc. Yum! Brands, Inc. Consumer Staples - 27.6% AbbVie, Inc. Alkermes PLC (a) Alliance One International, Inc. (a) Altria Group, Inc. Avon Products, Inc. Baxter International, Inc. British American Tobacco PLC, ADR Coca-Cola HBC AG ADR Columbia Sportswear Co. ConAgra Foods, Inc. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Express Scripts Holding Co. (a) Hospira, Inc. (a) Kelly Services, Inc., Class A Manpowergroup, Inc. Molson Coors Brewing Co., Class B Mondelez International, Inc., Class A Monster Beverage Corp. (a) National Beverage Corp. (a) Nestle SA, ADR PepsiCo, Inc. Philip Morris International, Inc. PRGX Global, Inc. (a) Tesco PLC, ADR The Coca-Cola Co. The JM Smucker Co. The Kroger Co. The Procter & Gamble Co. The Western Union Co. Unilever NV, ADR Energy - 4.8% Apache Corp. BP PLC, ADR Chevron Corp. ConocoPhillips Exxon Mobil Corp. Lukoil OAO, ADR Petroleo Brasileiro SA, ADR Phillips 66 Transocean, Ltd. Valero Energy Corp. Financials - 13.5% Aflac, Inc. American International Group, Inc. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Central Pacific Financial Corp. Credit Suisse Group AG, ADR Franklin Resources, Inc. Julius Baer Group, Ltd., ADR Legg Mason, Inc. Marsh & McLennan Cos., Inc. Mastercard, Inc., Class A Mercury General Corp. The Allstate Corp. The Bank of New York Mellon Corp. The Travelers Cos., Inc. U.S. Bancorp Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc., Class A Wells Fargo & Co. Health Care - 14.8% Abbott Laboratories Becton Dickinson and Co. GlaxoSmithKline PLC, ADR Health Management Associates, Inc., Class A (a) Johnson & Johnson Laboratory Corp. of America Holdings (a) Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Zimmer Holdings, Inc. See Notes to Financial Statements. 6 AUXIER FOCUSFUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 Shares Security Description Value Industrials - 1.9% AGCO Corp. $ Brady Corp., Class A Deere & Co. General Electric Co. Raytheon Co. Textainer Group Holdings, Ltd. The Boeing Co. United Parcel Service, Inc., Class B Information Technology - 3.7% Intel Corp. Microsoft Corp. Oracle Corp. Paychex, Inc. Materials - 2.2% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Newmont Mining Corp. Precision Castparts Corp. The Dow Chemical Co. Vale SA, ADR Telecommunications - 0.4% AT&T, Inc. Verizon Communications, Inc. Utilities - 0.1% FirstService Corp. Total Common Stock (Cost $191,296,100) Rate Preferred Stock - 0.4% Financials - 0.4% The Charles Schwab Corp. (b) (Cost $985,000) 7.00% Principal Security Description Rate Maturity Value Corporate Non-Convertible Bonds - 1.6% Communications - 0.2% $ Telefonica Emisiones SAU % 06/20/16 Consumer Staples - 0.6% American Stores Co. 05/01/17 Constellation Brands, Inc. 05/15/17 SUPERVALU, Inc. 05/01/16 Energy - 0.2% El Paso Corp. 02/15/27 Sunoco, Inc. 01/15/17 Financials - 0.1% Janus Capital Group, Inc. 06/15/17 Zions Bancorporation 11/16/15 Health Care - 0.2% Health Management Associates, Inc. 01/15/20 Materials - 0.2% Weyerhaeuser Co. 03/15/25 Utilities - 0.1% Energy Future Holdings Corp. 10/15/19 Energy Future Intermediate Holding Co., LLC (c) 10/15/19 Total Corporate Non-Convertible Bonds (Cost $4,429,640) Foreign Municipal Bonds - 0.1% Ontario Hydro Residual Strip (Canada) (d) 5.47-5.65 11/27/20 Ontario Hydro Residual Strip (Canada) (d) 08/18/22 Total Foreign Municipal Bonds (Cost $300,757) Municipal Bonds - 0.1% Ohio - 0.1% Buckeye Tobacco Settlement Financing Authority (Cost $376,512) 06/01/47 Total Investments - 89.9% (Cost $197,388,009)* $ Other Assets & Liabilities, Net – 10.1% Net Assets – 100.0% $ ADR American Depositary Receipt LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of December 31, 2013. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $237,120 or 0.1% of net assets. (d) Zero coupon bond. Interest rate presented is yield to maturity. See Notes to Financial Statements. 7 AUXIER FOCUSFUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2013. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunications - - Utilities - - Preferred Stock - - Corporate Non-Convertible Bonds - Foreign Municipal Bonds - - Municipal Bonds - - Total Investments At Value $ The following is a reconciliation of Level 3 investments which significant unobservable inputs were used to determine fair value. Corporate Non-Convertible Bonds Balance as of 06/30/13 $ - Change in Unrealized Appreciation / (Depreciation) ) Transfers In Balance as of 12/31/13 $ Net change in unrealized depreciation from investments held as of 12/31/13** $ ) ** The unrealized depreciation is included in net change in unrealized appreciation (depreciation) on investments in the accompanying Statement of Operations. The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. There were no transfers between Level 1 and Level 2 for the period ended December 31, 2013. AFA PORTFOLIO HOLDINGS % of Net Assets Common Stock % Preferred Stock % Corporate Non-Convertible Bonds % Foreign Municipal Bonds % Municipal Bonds % Cash and Other Net Assets % % AFA See Notes to Financial Statements. 8 AUXIER FOCUSFUND STATEMENT OF ASSETS AND LIABILITIES DECEMBER 31, 2013 ASSETS Total investments, at value (Cost $197,388,009) $ Cash Receivables: Fund shares sold Investment securities sold Dividends and interest Prepaid expenses Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Distributions payable Accrued Liabilities: Adviser Investment adviser fees Trustees’ fees and expenses Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Investor Shares A Shares Institutional Shares NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* Investor Shares (based on net assets of $300,175,897) $ A Shares (based on net assets of $3,593,744) $ A Shares Maximum Public Offering Price Per Share (net asset value per share/(100%-5.75%)) $ Institutional Shares (based on net assets of $6,946,037) $ * Shares redeemed or exchanged within 180 days of purchase are charged a 2.00% redemption fee. See Notes to Financial Statements. 9 AUXIER FOCUSFUND STATEMENT OF OPERATIONS SIX MONTHS ENDED DECEMBER 31, 2013 INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $19,299) $ Interest income Total Investment Income Adviser EXPENSES Investment adviser fees Fund services fees Transfer agent fees: Investor Shares A Shares Institutional Shares 51 Distribution fees: A Shares Custodian fees Registration fees: Investor Shares A Shares Institutional Shares Professional fees Trustees' fees and expenses Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) on: Investments Foreign currency transactions Net realized gain Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements. 10 AUXIER FOCUSFUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended December 31, 2013 For the Year Ended June 30, 2013 OPERATIONS Shares Shares Net investment income $ $ Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income: Investor Shares ) ) A Shares ) ) Institutional Shares ) ) Net realized gain: Investor Shares ) ) A Shares ) ) Institutional Shares ) ) Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares: Investor Shares A Shares Institutional Shares Reinvestment of distributions: Investor Shares A Shares Institutional Shares Redemption of shares: 1 Investor Shares ) 2 A Shares ) 3 Institutional Shares ) Redemption fees - - Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ (a) Undistributed (distributions in excess of) net investment income $ ) $ See Notes to Financial Statements. 11 AUXIER FOCUSFUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended For the Years Ended June 30, December 31, 2013 2009(a) INVESTOR SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) (c) ) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) — ) Total Distributions to Shareholders ) REDEMPTION FEES(b) — (d) — (d) — (d) — (d) — (d) NET ASSET VALUE, End of Period $ TOTAL RETURN %(e) % )% RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(f) % Net expense %(f) % Gross expense(g) %(f) % PORTFOLIO TURNOVER RATE 6 %(e) 11 % 8 % 20 % 15 % 24 % (a) Effective November 1, 2008, C Shares were reclassified as Investor Shares.For the Period July 1, 2008 through November 1, 2008, total return for C shares was (12.68)%.For the aforementioned period, the annualized gross expenses and net expenses ratios were 2.35% and 2.10% respectively. (b) Calculated based on average shares outstanding during each period. (c) The net realized and unrealized gain (loss) per share does not correlate to the aggregate of the net realized and unrealized loss in the Statement of Operations for the year ended June 30, 2012, primarily due to the timing of the sales and repurchases of the Fund's shares in relation to fluctuating market values for the Fund's portfolio. (d) Less than $0.01 per share. (e) Not annualized. (f) Annualized. (g) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 12 AUXIER FOCUSFUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended For the Years Ended June 30, December 31, 2013 A SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(a) Net realized and unrealized gain (loss) (b) ) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) — ) Total Distributions to Shareholders ) REDEMPTION FEES(a) — (c) — (c) — (c) — (c) — (c) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN(d) %(e) % )% RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(f) % Net expense %(f) % Gross expense(g) %(f) % PORTFOLIO TURNOVER RATE 6 %(e) 11 % 8 % 20 % 15 % 24 % (a) Calculated based on average shares outstanding during each period. (b) The net realized and unrealized gain (loss) per share does not correlate to the aggregate of the net realized and unrealized loss in the Statement of Operations for the year ended June 30, 2012, primarily due to the timing of the sales and repurchases of the Fund's shares in relation to fluctuating market values for the Fund's portfolio. (c) Less than $0.01 per share. (d) Total return does not include the effect of front end sales charge or contingent deferred sales charge. (e) Not annualized. (f) Annualized. (g) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 13 AUXIER FOCUSFUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended December 31, 2013 For the Year Ended June 30, 2013 May 9, 2012 (a) through June 30, 2012 INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ $ $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) — Net realized gain ) ) — Total Distributions to Shareholders ) ) — REDEMPTION FEES(b) — (c) — (c) — (c) NET ASSET VALUE, End of Period $ $ $ TOTAL RETURN %(d) % %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) % %(e) Net expense %(e) % %(e) Gross expense(f) %(e) % %(e) PORTFOLIO TURNOVER RATE 6 %(d) 11 % 8 %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 14 AUXIER FOCUSFUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2013 Note 1. Organization The Auxier Focus Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund currently offers three classes of shares: Investor Shares, A Shares and Institutional Shares. A Shares are offered at net asset value plus a maximum sales charge of 5.75%. A Shares are also subject to contingent deferred sales charge (“CDSC”) of 1.00% on purchases without an initial sales charge and redeemed less than one year after they are purchased. Investor Shares and Institutional Shares are not subject to a sales charge. Investor Shares, A Shares and Institutional Shares commenced operations on July 9, 1999, July 8, 2005 and May 9, 2012, respectively. The Fund’s investment objective is to provide long-term capital appreciation. On August 27, 2008, the Board of Trustees of the Trust approved the conversion of the Fund’s C Shares into Investor Shares. On November 1, 2008, each shareholder of C Shares received Investor Shares in a dollar amount equal to their investment in C Shares as of that date. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increases and decreases in net assets from operations during the fiscal year. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale, at the mean of the last bid and ask prices provided by independent pricing services. Debt securities may be valued at prices supplied by a fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate and maturity. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in the Fund’s registration statement, performs certain functions as they relate to the administration and oversight of the Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such securities and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with the adviser to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Adviser inputs may include an income-based approach in which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any restrictions on the disposition of the investments. The Valuation Committee performs regular reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different Net Asset Value (“NAV”) than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: 15 AUXIER FOCUSFUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2013 Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of December 31, 2013, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Foreign Currency Translations – Foreign currency amounts are translated into U.S. dollars as follows: (1) assets and liabilities at the rate of exchange at the end of the respective period; and (2) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions. The portion of the results of operations arising from changes in the exchange rates and the portion due to fluctuations arising from changes in the market prices of securities are not isolated. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions to shareholders are recorded on the ex-dividend date. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all of its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. The Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of December 31, 2013, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. The Fund’s class-specific expenses are charged to the operations of that class of shares. Income and expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on the class’ respective net assets to the total net assets of the Fund. Redemption Fees – A shareholder who redeems shares within 180 days of purchase will incur a redemption fee of 2.00% of the current net asset value of shares redeemed, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to the Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. The Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. 16 AUXIER FOCUSFUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2013 Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Fees and Expenses Investment Adviser – Auxier Asset Management LLC (the “Adviser”), is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 1.00% of the Fund’s average daily assets. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a Distribution Plan (the “Plan”) for A Shares of the Fund in accordance with Rule 12b-1 of the Act. Under the Plan, the Fund pays the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of A Shares. The Distributor has no role in determining the investment policies or which securities are to be purchased or sold by the Trust or its Funds. For the period ended December 31, 2013, there were $48,327 in front-end sales charges assessed on the sale of A Shares and no contingent deferred sales charges were assessed on the sale of A Shares. The Distributor received $9,179 of the total front-end sales charges.Such amounts are set aside by the Distributor and used solely for distribution-related expenses. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 4. Expense Reimbursements and Fees Waived The Adviser has contractually agreed to waive a portion of its fees and reimburse expenses through October 31, 2015, to the extent necessary to maintain the total operating expenses (excluding all taxes, interest, portfolio transaction expenses, dividend expenses on short sales, and extraordinary expenses) at 1.25% of average daily net assets of the Investor Shares and A Shares and 1.00% of average daily net assets of Institutional Shares. These contractual waivers may only be raised or eliminated with consent of the Board. Other fund service providers have voluntarily agreed to waive a portion of their fees. These voluntary reductions may be reduced or eliminated at any time. For the period ended December 31, 2013, fees waived and expenses reimbursed were as follows: Investment Adviser Expenses Reimbursed Other Waivers Total Fees Waived and Expenses Reimbursed $ $ $ Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term 17 AUXIER FOCUSFUND NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2013 investments during the period ended December 31, 2013, were $15,496,937 and $16,424,043, respectively. Note 6. Federal Income Tax and Investment Transactions As of June 30, 2013, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income $ Undistributed Long-Term Gain Unrealized Appreciation Total $ The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to wash sales. Note 7. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 18 AUXIER FOCUSFUND ADDITIONAL INFORMATION DECEMBER 31, 2013 Investment Advisory Agreement Approval At the December 13, 2013 Board meeting, the Board, including the Independent Trustees, considered the approval of the continuance of the investment advisory agreement between the Adviser and the Trust pertaining to the Fund (the “Advisory Agreement”). In evaluating the Advisory Agreement for the Fund, the Board reviewed materials furnished by the Adviser and the administrator, including information regarding the Adviser's personnel, operations and financial condition. In addition, the Board noted that the evaluation process with respect to the Adviser is an ongoing one and, in this regard, the Board considered information received at each regularly scheduled meeting including, among other things, information concerning the Fund's performance and related services provided by the Adviser. Specifically, the Board considered, among other matters: (1) the nature, extent and quality of the services to be provided to the Fund by the Adviser, including information on the investment performance of the Fund and Adviser; (2) the costs of the services to be provided and profitability to the Adviser with respect to its relationship with the Fund; (3) the advisory fee and total expense ratio of the Fund compared to a relevant peer group of funds; (4) the extent to which economies of scale may be realized as the Fund grows and whether the advisory fee enables the Fund's investors to share in the benefits of economies of scale; and (5) other benefits received by the Adviser from its relationship with the Fund. In their deliberations, the Board did not identify any particular information that was all-important or controlling and attributed different weights to the various factors. In particular, the Board focused on the factors discussed below. Nature, Extent and Quality of Services Based on a presentation from a senior representative of the Adviser, a due diligence process completed in writing by the Adviser and a discussion of the Adviser’s personnel, operations and financial condition, the Board considered the quality of services provided by the Adviser under the Advisory Agreement between the Trust and the Adviser. In this regard, the Board considered information regarding the experience, qualifications and professional background of the portfolio manager and other personnel at the Adviser with principal investment responsibility for the Fund's investments as well as the investment philosophy and decision-making processes of those professionals and the capability and integrity of the Adviser’s senior management and staff. The Board further considered the adequacy of the Adviser’s resources. The Board noted the Adviser’s representation that the firm is financially stable and has the operational capability needed to provide investment advisory services to the Fund for the foreseeable future. Based on the presentation and the materials provided by the Adviser in connection with the Board’s consideration of the renewal of the Advisory Agreement, the Board concluded that, overall, it was satisfied with the nature, extent and quality of services to be provided to the Fund under the Advisory Agreement. Performance In connection with a presentation by the Adviser regarding its approach to managing the Fund, the Board considered the 1-year, and since inception performance of the Fund compared to the S&P 500 Index, the Fund's benchmark. The Board noted, since the Fund’s inception date of July 9, 1999 to September 30, 2013 it returned a cumulative 167.04% compared to a 56.31% cumulative return for the S&P 500 Index, during the same period. The Board noted that, for the 1 year period ended September 30, 2013, the Fund underperformed the S&P 500 index by returning 15.26% versus 19.34%. The Board also considered the Fund’s performance relative to its Lipper Inc. (“Lipper”) peer group, noting that, based on the preliminary information provided by Lipper, the Fund performed in the bottom half ofits peers for the 1-year, 3-year and 5-year periods ended September 30, 2013. In considering the Fund's performance, the Board noted the Adviser's representation that it chooses the Fund's investments based in part on its strong aversion to capital impairement and an appreciation for the benefits of compounding. Noting the Fund's asset growth and, the Adviser's investment style andbased on the foregoing, the Board determined that the Adviser’s management of the Fund could benefit the Fund and its shareholders. Compensation The Board considered the Adviser’s compensation for providing advisory services to the Fund and analyzed comparative information on fee rates, expenses and performance of similar mutual funds. The Board noted that the Adviser’s actual advisory fee rate and actual total expenses for the Fund were above the median advisory fee rate of its Lipper peer group. Noting the Fund's asset growth, the Board concluded that the Adviser’s advisory fee rate charged to the Fund appeared to be within a reasonable range in light of the services it provides to the Fund. 19 AUXIER FOCUSFUND ADDITIONAL INFORMATION DECEMBER 31, 2013 Costs of Services and Profitability The Board considered information provided by the Adviser regarding its costs of services and its profitability with respect to the Fund. In this regard, the Board considered the Adviser’s resources devoted to the Fund as well as the Adviser’s discussion of costs and profitability. Based on these and other applicable considerations, the Board concluded that the Adviser’s profits attributable to management of the Fund were reasonable in the context of all factors considered. Economies of Scale The Board considered whether the Fund would benefit from any economies of scale. In this respect, the Board noted the Adviser’s representation that the Fund potentially could benefit from economies of scale as assets grow, but the Adviser currently is not proposing breakpoints or changes in fees at this time. Based on the foregoing information, the Board concluded that economies of scale were not a material factor in approving the Advisory Agreement. Other Benefits The Board noted the Adviser’s representation that, aside from its contractual advisory fees, it does not benefit in a material way from its relationship with the Fund. Based on the foregoing representation, the Board concluded that other benefits received by the Adviser from its relationship with the Fund were not a material factor to consider in approving the continuation of the Advisory Agreement. Conclusion The Board did not identify any single factor as being of paramount importance, and different Trustees may have given different weight to different factors. The Board reviewed a memorandum from Trust counsel discussing the legal standards applicable to its consideration of the Advisory Agreement. Based on its review, including consideration of each of the factors referenced above, the Board determined, in the exercise of its business judgment, that the advisory arrangement, as outlined in the Advisory Agreement, was fair and reasonable in light of the services performed or to be performed, expenses incurred or to be incurred and such other matters as the Board considered relevant in the exercise of its reasonable business judgment. Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (877) 328-9437, on the Fund's website at www.auxierasset.com and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (877) 328-9437 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments on certain classes, redemption fees, exchange fees, and CDSC fees, and (2) ongoing costs, including management fees, 12b-1 fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2013, through December 31, 2013. Actual Expenses – The first line under each share class of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the 20 AUXIER FOCUSFUND ADDITIONAL INFORMATION DECEMBER 31, 2013 expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line under each share class of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments on certain classes, redemption fees, exchange fees, and CDSC fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense July 1, 2013 December 31, 2013 Period* Ratio* Investor Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % A Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % Institutional Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. 21 Auxier Focus Fund FOR MORE INFORMATION P.O. Box 588 Portland, Maine 04112 (877) 3AUXIER (877) 328-9437 INVESTMENT ADVISER Auxier Asset Management LLC 5285 Meadows Road Suite 333 Lake Oswego, Oregon 97035 TRANSFER AGENT Atlantic Fund Services P.O. Box 588 Portland, Maine 04112 www.atlanticfundservices.com DISTRIBUTOR Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, Maine 04101 www.foreside.com This report is submitted for the general information of the shareholders of the Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management, and other information. 204-SAR-1213 DF DENTGROWTH FUNDS TABLE OF CONTENTS DECEMBER 31, 2013 DF Dent Premier Growth Fund A Message to Our Shareholders 1 Management Discussion of Fund Performance 8 Performance Chart and Analysis 13 Schedule of Investments 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 DF Dent Midcap Growth Fund Performance Chart and Analysis 20 Schedule of Investments 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statements of Changes in Net Assets 25 Financial Highlights 26 DF Dent Small Cap Growth Fund A Message to Our Shareholders 27 Performance Chart and Analysis 30 Schedule of Investments 31 Statement of Assets and Liabilities 33 Statement of Operations 34 Statement of Changes in Net Assets 35 Financial Highlights 36 DF Dent Growth Funds Notes to Financial Statements 37 Additional Information 42 DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 Dear Fellow Shareholder, We are pleased to report the returns of our three Funds versus their respective benchmarks for the indicated periods ending December 31, 2013. Each Fund’s excess return over its benchmark return is indicated by “Fund Outperformance”. Performance ( for periods ending 12/31/2013) DF Dent Premier Growth DF Dent Midcap Growth DF Dent Small Cap Growth 6 Months + % + % N/A Benchmark S&P 500 Russell Midcap Growth Russell 2000 Growth Benchmark Performance + % + % N/A Fund Outperformance + % + % N/A 12 Months + % + % N/A Benchmark + % + % N/A Fund Outperformance + % + % N/A 5 Years + % N/A N/A Benchmark + % N/A N/A Fund Outperformance + % N/A N/A Since Inception + %* + %* N/A Benchmark + %* + %* N/A Fund Outperformance + %* + %* N/A * annualized Cumulative Since Inception + % + % + % Benchmark + % + % + % Fund Outperformance + % + % + % Inception Date 07/16/2001 07/01/2011 11/01/2013 N/A- Periods which exceed the life of the particular fund. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (866) 233-3368. As stated in the current prospectus, the DF Dent Premier Growth Fund’s and DF Dent Midcap Growth Fund’s annual operating expense ratio (gross) are 1.26% and 1.86%, respectively. However, the Fund’s Adviser has contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.10% on the first $150 million in Fund net assets and to 0.90% on net assets exceeding $150 million. This agreement is in effect through October 1 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 31, 2016. The DF Dent Small Cap Growth Fund’s estimated annual operating expense ratio (gross) is 5.80%. However, the Fund’s Adviser has contractually agreed to waive a portion of its fees and/or reimburse certain expenses to limit total operating expense to 1.25% through October 31, 2016. These expense caps may be changed or eliminated only with the consent of the Board of Trustees. Both the DF Dent Midcap Growth Fund and DF Dent Small Cap Growth Fund charge a 2.00% redemption fee on shares redeemed within 60 days of purchase. Fund performance returns shown do not reflect fees; if reflected, the returns would have been lower. Returns greater than one year are annualized. The DF Dent Premier Growth Fund’s (the “Fund”) cumulative total return outperformance over the S&P 500 Index (the “Index”) as previously reported since inception (07/16/2001) has progressed over the past 5 years as follows: 12/31/2009 12/31/2010 12/31/2011 12/31/2012 12/31/2013 +30.29% +49.13% +49.45% +57.85% +80.97% While we do not expect to outperform the Index every quarter or every year, we are pleased that the cumulative outperformance has continued to increase in recent years. An investment of $100,000 at inception would be worth $277,770 on 12/31/2013, or $80,970 more than the same amount invested in the Index. This is our response to the ongoing discussion of passive versus active management: Res ipsa loquitur – “The thing speaks for itself.” Expense Management Your Fund’s Adviser, D. F. Dent and Company (the “Adviser”), has contractually agreed in recent years to waive a portion of its management fee and reimburse expenses in order to limit Total Annual Fund Operating Expenses to 1.10% of net assets (the Expense Cap). Starting November 1, 2010, and through October 31, 2015, the Adviser has contractually agreed to continue this Expense Cap of 1.10% on the first $150 million of net assets and a further Expense Cap of 0.90% on assets exceeding $150 million. The purpose of this lower Expense Cap at the break point of $150 million is to share with you the economies of scale derived from your Fund’s growth. As of December 31, 2013, the net assets in your Fund were $204.3 million. At this level of assets in the Fund the effective annual expense ratio is a little less than 1.05%. Brokerage expenses for calendar 2013 amounted to about 1 (one) cent per share based upon the 7.8 million shares outstanding as of 12/31/3013. Portfolio Turnover Portfolio turnover, when measured by security purchases as a percentage of the average market value, was 20.83% for the calendar year 2013, at the higher end of your Fund’s historic turnover range. We trimmed back some positions which had appreciated significantly in 2013 and liquidated some other positions. Reinvesting the proceeds from these sales resulted in an increase in portfolio turnover, which was still well below peer 2 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 group norms. Portfolio turnover rate in recent years may be found later in the “Financial Highlights” section of this report. Management Ownership of Fund The Adviser’s retirement plan, employees and related family members of the Adviser collectively own 11.8% of the Fund. The Fund is the largest investment of the Adviser’s retirement plan (at 27.4% of the retirement plan’s assets). A total of 32.9% of the Adviser’s retirement plan is invested in the three DF Dent Growth Funds. The Adviser’s retirement plan has never redeemed any shares in any of the three Funds. Asset Allocation Year-end asset allocation by market capitalization for the past five years was: 12/31/09* 12/31/10* 12/31/11* 12/31/12* 12/31/13* Large Capitalization % Mid Capitalization % Small Capitalization % Reserve Funds % Total Fund % * Percentages calculated based on total value of investments. This past year witnessed a significant increase in the Large Capitalization group. 21.6% of the 75.4% in Large Capitalization represent companies which graduated from Mid Capitalization in 2013 due to strong appreciation. Five small capitalization companies which represented 5.2% of the 2012 Small Capitalization category were sold in 2013, and Dealertrack Technologies graduated from Small to Mid Cap due to strong appreciation in 2013. Eleven positions were initiated in 2013. We are pleased to report that each one of these new investments was carried at a profit on 12/31/2013. The new investments in 2013 were: Large Cap: Discover Financial Services, Moody’s Corporation, Verisk Analytics, Red Hat Mid Cap:Signet Jewelers, CoStar Group, Panera Bread, Tyler Technologies*, WageWorks* Small Cap: ExamWorks, Exponent *Tyler and WageWorks positions were initially established within Small Cap in 2013 but doubled in price during the year and graduated to Mid Cap by year end. We hope to have similar problems in 2014! Concentration Six years ago, I wrote of our intent to continue our program to increase concentration in what we consider the strongest “best-in-class”** companies. We have continued this program by reducing and eliminating small 3 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 positions in what we consider to be less promising companies. The total number of equities held has been reduced from 52 on 12/31/2007 to 39 on 12/31/13. The strategy is to have larger positions in the 35-40 companies we like most rather than owning an additional 10 or so companies that we view less favorably. Concentration in the 10 largest positions in the Fund was as follows on the indicated dates: Top 10 Holdings 12/31/08 12/31/09 12/31/10 12/31/11 12/31/12 12/31/13 % of Fund % Average Position Size of Top 10 % There were 39 companies held in the Fund at year end 2012 and year end 2013. As mentioned above under Portfolio Turnover, we trimmed back some of the larger positions which had performed very well in order to generate proceeds to build up smaller positions where our confidence increased. This caused the reduction from 49.1% to 43.2% in the Top 10 Holdings in 2013. Purchases and Redemptions Your Fund has not been immune to the trend in recent years of investors exiting U.S. equity mutual funds in favor of international funds, exchange traded funds (“ETFs”), and bond mutual funds. In fact, in each of the five years since the financial crisis of 2008 your Fund has seen net redemptions by shareholders. Although the Fund’s net value per share has appreciated by 159.7% in the past five years since the financial crisis (from $10.10 on 12/31/2008 to $26.23 on 12/31/2013), we have witnessed net redemptions in 16 of those 20 calendar quarters. Despite net redemptions of $57.9 million, the Fund’s net assets have increased from $120.0 million on 12/31/2008 to $204.3 million on 12/31/2013, an increase of $84.3 million. Some recent studies have concluded that most shareholders in mutual funds do not receive the net returns which these funds generate. Among other reasons, we believe that this is because too many shareholders trade in and out of their funds missing the long term appreciation of their funds. Using our example from the above paragraph, one can see this difference: DF Dent Premier Growth Fund net assets on 12/31/2013$204.3 million less:DF Dent Premier Growth Fund net assets on 12/31/2008-120.0 million Equals: Gain in net assets84.3 million Plus:Assets withdrawn by net redemptions57.9 million Equals: Gross increase in assets from gain in net assets and redemptions$142.2 million Gross increase in assets of 12/31/2013 as a percent of assets on 12/31/2008118.5% Yet the net asset per share increased by 159.7% as noted above. Therefore, shareholders as of 12/31/2008 who held their positions for the 5 years received gross unrealized appreciation of +159.7% while the Fund experienced growth from appreciation and redemptions (“pay outs”) of only +118.5%. Collectively, redeeming shareholders over the 5 year period received 41.2% less return. While those redemptions could have received similar or perhaps higher returns on the redeemed funds, we believe the point is that all shareholders as a group tend to receive lower returns than the long term investors who do not trade in and out of funds, your 4 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 Fund included. Congratulations and a hearty “Thank You” to those of you reading this report who have stayed the course! Commentary In this section one year ago we wrote that after a decade (2000-2010) of bonds outperforming stocks which caused investors to switch their asset preference to bonds over stocks, we had reached an “Inflection Point” where stocks would begin to outperform bonds. This was based on historically low interest rates with the 10 year U.S. Treasury yielding a meager 1.76% and our observation that equities had historically outperformed bonds following long periods of underperformance. The inflection did occur in 2013 as bonds generated negative returns of about -2%, and stocks had total returns exceeding +30% by many domestic benchmarks. We then made the case that investors should invest in the U.S. rather than overseas. The dollar had declined 21% in the prior 10 years making investing and manufacturing in this country increasingly attractive. In 2013 the dollar reversed course and increased versus most currencies while the Euro lost value versus the dollar. We argued further that U.S. productivity had improved significantly, and we were in the midst of a transformational shift in energy increasing domestic production thereby reducing our reliance upon foreign sources. Emerging markets were off about -5% in 2013 versus the +30% return in U.S. equity markets. What does this hold for the future? While this question is not as easy to answer this year as last, we do believe that these trends are still in place as we enter 2014. We will add another positive for 2014 which was not mentioned last year. We expect to see meaningful progress in reducing the federal deficit in fiscal 2014. Higher tax rates in a growing economy combined with spending restraint will result in a reversal of increasing federal deficits. We will not see a balanced budget, but from 2013 through 2014 the deficit should decline significantly and thus represent a smaller percentage of GDP. How much we do not know, but the trend should be very apparent as 2014 progresses and a positive influence upon the stock market. But what about valuation? In the following section, Management Discussion of Fund Performance, we describe how most of the market’s strong 2013 performance was driven by higher valuation rather than year-to-year earnings expectations. By most historic measures we believe the overall stock market today is not undervalued but seems to be “fairly valued.” Given the likelihood of “tapering” by the Fed from its recent Quantitative Easing, one should not expect a continuation of the level of monetary support of financial assets in 2014 which was experienced in 2013. This would mean to us that the equity market will be more dependent upon earnings growth in 2014. We will continue to maintain positions in companies where we believe the earnings growth potential is greater than the overall market and attractive relative to the stocks’ current valuations. Management Announcement Just as we have done in the past, we will continue to plan diligently for the future. With that in mind, we are happy to announce the unanimous election by all shareholders of Matthew Dent as the firm’s President as of January 1, 2014. Daniel Dent will continue as Chairman and will continue with his portfolio management, 5 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 research and client service responsibilities. Matt has made significant contributions to the development of D.F. Dent’s capabilities over the past 13 years. Matt has been instrumental in attracting many of today’s team members to the firm, in upgrading our operating procedures, and in performing equity research and contributing to the investment decisions of your Fund. Austin Root joined the firm this past fall. Austin formerly co-managed a hedge fund in New York. He will serve as a member of the DF Dent Small Cap team and will do research work on all Funds as a generalist with particular expertise in consumer and financial companies. In conclusion, while there are the normal economic uncertainties before us, we have great confidence in the management teams of your Fund’s holdings and their ability to navigate these uncertain times. We will continue to monitor their results and research new opportunities for your Fund. This is our duty to you, and we are grateful that you have entrusted us with this responsibility. Respectively Submitted, Daniel F. DentBruce L. KennedyMatthew F. Dent ** The determination of “best-in-class” is solely the opinion of the Fund’s Adviser, and such opinion is subject to change. Those companies that hold leading market share positions, strong growth potential, historically good profitability, and management teams known for integrity and good corporate governance are generally considered to be “best in class.” IMPORTANT INFORMATION: The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. Investing involves risks, including the possible loss of principal. The DF Dent Premier Growth Fund may invest in small and medium size companies. Investments in these companies, especially smaller companies, carry greater risk than is customarily associated with larger companies for various reasons such as increased volatility of earnings and prospects, narrower markets, limited financial resources and less liquid stock. The Fund will typically invest in the securities of fewer issuers. If the Fund’s portfolio is over weighted in a sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not over weighted in that sector. 6 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2013 The DF Dent Midcap Growth Fund, also, invests in small and medium size companies. With non-diversification risk, the Fund will typically invest in securities of fewer issuers, which exposes the Fund to greater market risk. Investing in ADRs (American Depositary Receipt) carries risks of political and financial instability, less liquidity and greater volatility, as well as risks associated with the lack of reliable accounting and financial information. The Fund is also subject to other risks, such as REIT risk with possible real estate market declines, which are detailed in the Fund’s prospectus. The DF Dent Small Cap Growth Fund invests in small size companies, which carry greater risk than is customarily associated with larger, more established companies. With non-diversification risk, the Fund will typically invest in securities of fewer issuers, which exposes the Fund to greater market risk. Investing in ADRs (American Depositary Receipt) carries risks of political and financial instability, less liquidity and greater volatility, as well as risks associated with the lack of reliable accounting and financial information. The Fund is also subject to other risks, such as REIT risk with possible real estate market declines, which are detailed in the Fund’s prospectus. The Fund is newly created and has limited operating history. The S&P 500 Index is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held stocks. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell 2000 Growth Index measures the performance of the small cap growth segment of the U.S. equity universe. It includes those Russell Small Cap Index companies with higher price-to-book ratios and higher forecasted growth values. One cannot invest directly in an index. 7 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE DECEMBER 31, 2013 Recent Performance For the first six months of the fiscal year beginning July 1, 2013, DF Dent Premier Growth Fund (your “Fund”) experienced a total return of +21.77% versus a total return of +16.31% for the S&P 500 Index (the “Index”), the benchmark we use for performance comparisons. Performance versus the Index for various periods ending December 31, 2013 was as follows: Period Ending 12/31/13 DF Dent Premier Growth Fund S&P 500 Index Outperformance (Underperformance) Six Months + % + % + % Twelve Months + % + % + % Five Years (annualized) + % + % + % Five Years (cumulative) + % + % + % Since Inception (07/16/01) (annualized) + % + % + % Since Inception (07/16/01) (cumulative) + % + % + % Past performance is not indicative of future performance. As noted above your Fund outperformed the Index for both the first six months of its fiscal year beginning on 07/01/2013 and calendar year 2013. Three primary market factors appeared to drive the strong performance of both the Index and the Fund. They were: 1. Sustained quantitative easing in the form of low interest rates and monthly mortgage bond buying by the Federal Reserve. Liquidity provided by the Fed found its way into financial assets, and “the rising tide lifted (almost) all boats.” 2. Confidence in the economic recovery increased as the year unfolded. While this recovery has been slower than its predecessors, that pace has given investors confidence in its sustainability at a noninflationary rate. 3. On a “date to date” basis, say from December 2012 to December 2013, problems worrying investors lessened and positive trends improved. While difficult to quantify precisely, markets will improve from one period to the next if conditions improve or if the perception of economic concerns declines. Worries of the “Fiscal Cliff,” higher payroll taxes, sequestering, and their economic aftermath weighed heavily upon investors’ collective minds in late 2012 only to pass without much effect as worries about Y2K had passed thirteen years earlier. A budget resolution, while modest, in late 2013 suggested the Congressional impasse was dissipating. That was quite different than the outlook with the impending “Fiscal Cliff” in late 2012. Also, economic growth lead by the important auto and housing industries gave investors a more positive perception raising stock valuation levels. 8 DF DENT GROWTH FUNDS DF DENT PREMIER GROWTH FUND MANAGEMENT DISCUSSION OF FUND PERFORMANCE DECEMBER 31, 2013 It is important to note that the above factors caused the equity market to rise more than its underlying earnings and thus increase price-to-earnings (“P/E”) ratios. The consensus 12-month forward Index earnings on 12/31/2012 was $113.12 at an Index price level of 1426.19 for a P/E ratio of 12.6x. One year later on 12/31/2013 with the Index at 1848.36, the 12-month forward consensus earnings estimate was $120.58 for a P/E ratio of 15.3x. Thus, forward earnings expectations upon which investors value stocks increased by 6.59%, while the P/E ratio increased by 21.43% and the Index (price only) increased by 29.6%. Thus, the best performance of the Index in the past 16 years was driven more by valuation than by earnings. Consensus forward sales estimates for the Index increased by only 3.44%. Your Fund’s Adviser believes that the three factors listed above are important reasons why a dollar’s worth of earnings was valued higher in late 2013 than it was in late 2012. Sector Allocation and Attribution The following bar chart presents the sector weightings of your Fund (DFDPX) versus the sector weightings of the Index as of December 31, 2013: Source: FactSet Your Fund outperformed the Index largely due to a significant overweighting in the Information Technology sector. Furthermore, as a group the 12 stocks within that sector generated a +48.90% return during 2013 lifting the Fund’s overall return. Investments were not in the familiar large cap stocks such as Microsoft, Intel, 9
